Citation Nr: 0638090	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Whether the veteran is eligible for enrollment in VA's 
healthcare system.




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1975 to April 
1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Mountain Home, Tennessee.

In January and March 2005 correspondence, the veteran alleged 
he is also entitled to service connection for hearing loss.  
But this additional claim has not been adjudicated by the 
local Regional Office (RO), much less denied and appealed 
to the Board.  So the Board does not have jurisdiction to 
consider it.  See 38 C.F.R. § 20.200 (2006).  It therefore is 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability or any special eligibility attributes to qualify 
him for an improved priority group, based on his level of 
income, other than priority category group 8.

2.  The veteran's application for enrollment in VA's 
healthcare system was received on December 21, 2004.


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a) (2005); 
68 Fed. Reg. 2,670-73 (Jan. 17, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he is eligible for VA medical and dental 
services.  He filed an application for eligibility on 
December 21, 2004.  Currently, service connection is not in 
effect for any disability.  

Due to Federal budget concerns, eligibility for VA healthcare 
services is limited.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 
38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in 
the VA healthcare system at any time.  To be enrolled, a 
veteran must submit a VA Form 10-10EZ to a VA medical 
facility.  38 C.F.R. § 17.36(d)(1).  

Upon receiving a completed VA Form 10-10EZ, however, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

VA's Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans' 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations alone were a 
sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President."); Giancaterino v. Brown, 7 Vet. App. 555, 561 
(1995); see also Oliver v. Ledbetter, 821 F.2d 1507, 1515 
(11th Cir. 1987) (Social Security Act provision was 
rationally related to legislative goal of distributing 
limited welfare funds to neediest families).  

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart Medal; for veteran with 
a singular or combined rating of 10 percent or 20 percent 
based on one or more service-connected disabilities; 
for veterans who were discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended pursuant 
to 38 U.S.C.A. § 1151, but only to the extent that such 
veterans' continuing eligibility for that care is provided 
for in the judgment or settlement described in 38 U.S.C.A. § 
1151; for veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and for veterans receiving compensation at the 
10 percent rating level due to multiple noncompensable 
service-connected disabilities that clearly interfere with 
normal employability.  

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.  

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  



Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis. 

Category (7) is for veterans who agree to pay to the United 
States the applicable 
co-payment determined under 38 U.S.C.A. § 1710(f) and 1710(g) 
if their income for the previous year constitutes "low 
income" under the geographical income limits established by 
the U.S. Department of Housing and Urban Development for the 
fiscal year that ended on September 30 of the previous 
calendar year.  See 42 U.S.C.A. § 1437a(b)(2). 

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment, for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).



Most importantly in this case, as of January 17, 2003, VA 
will not enroll in its health care system those veterans who 
fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  The need to provide VA healthcare benefits to as many 
veterans as possible within the limitations of VA's 
healthcare budget is what drives the enrollment cut-off 
deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  

The veteran first filed an application for VA health benefits 
on December 21, 2004, which was after the cut-off deadline of 
January 17, 2003.  He does not specifically contend that he 
qualifies for any of the first seven categories under 
§ 17.36(b).  Also, the record does not indicate he has any 
recognized service-connected disability at the present time.  
Thus, he does not fit within priority groups 1, 2, 3, 4, or 
6.

The Board has also considered the veteran's financial 
situation to see whether he qualifies for priority category 5 
based on inability to defray the expenses of necessary care.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under Title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of Title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran, though, does not receive 
either of the first two types of benefits.

Regarding the third eligibility criterion for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  The veteran supplied his 
income information on his application, but there is no 
indication it falls below the income threshold or that he is 
unable to defray expenses under 38 U.S.C.A. § 1722(a).  Thus, 
he does not qualify for priority category 5 status under 
38 C.F.R. § 17.36(b)(5) or for category 7 status under 
§ 17.36(b)(7).



Based on the evidence of record, the highest priority group 
the veteran is qualified for is priority category 8.  And 
unfortunately, VA did not receive the necessary application 
for health care until after January 17, 2003.  Section 
17.36(c) prohibits enrollment of priority category 8 veterans 
whose applications were received after January 17, 2003.  
Therefore, the veteran's claim must be denied because he 
filed his application on December 21, 2004.

Since the applicable statutes and regulations expressly 
prohibit granting the benefit the veteran is requesting, the 
Board must deny his claim as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.)  
Moreover, the Veterans Claims Assistance Act (VCAA) does not 
apply in these type cases.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  See, too, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).


ORDER

The claim of eligibility for enrollment in VA's health care 
system is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


